 

 
 
Exhibit 10.4
    
 
AMENDMENT TO
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
MITIGATION CLAUSE WAIVER
 
 
WHEREAS, Employee and Employer are party to a Non-Competition and
Non-Solicitation Agreement effective as of March 12, 2007 (the “NonCompete
Agreement”) and an Amended and Restated Employment Agreement dated November 3,
2008 (as amended and in effect on the date hereof (the “Employment Agreement”)
 
WHEREAS, on April 30, 2011, Employee's employment with Employer will terminate
without “cause” (as defined in the Employment Agreement);
 
WHEREAS, Employee is eligible to receive certain severance payments under the
Employment Agreement if the release condition set forth in the Section
1.5(b)(ii) of the Employment Agreement Section is timely satisfied;
 
WHEREAS, Employee has indicated that he will timely satisfy the release
condition;
 
WHEREAS, Section 1.5(b)(iii) of the Employment Agreement is a mitigation clause
that provides for the reduction of Employee's severance payments by the amount
of compensation earned by Employee from other employment in the twenty-four
month period following the employment termination;
 
WHEREAS, Employee wishes Employer to waive the mitigation clause of Section
1.5(b)(iii) of the Employment Agreement;
 
WHEREAS, Employer wishes to extend the “Restricted Period” under the NonCompete
Agreement from twenty-four months to thirty-six months after Employee's
termination of employment;
 
NOW, THEREFORE, the parties agree as follows:
 
1.
Section 1.1 of the NonCompete Agreement is amended to increase the Restricted
Period from twenty-four to thirty-six months following Employee's termination of
employment.

 
2.
Employer waives the mitigation clause of Section 1.5(b)(ii) of the Employment
Agreement and shall have no further force and effect.

 
3.
Except as provided above, the NonCompete Agreement and Employment Agreement
shall remain in full force and effect.

 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
                     
Signed:
/s/ Bruce Sohn 4/28/11
Bruce Sohn
 
 
Agreed to by First Solar, Inc.
 
 
By: /s/ Carol Campbell
Carol Campbell
 
Its: Executive Vice President, Human Resources
 
 

 
 

 